Citation Nr: 0016322	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served before and during World war II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to service 
connection for the cause of the veteran's death.



FINDINGS OF FACT

1.  The veteran died in August 1990.  The death certificate 
reflects the immediate cause of death as cardiopulmonary 
arrest with an antecedent cause of multiple organ failure and 
an underlying cause of sepsis.  Adenocarcinoma was noted as a 
significant condition contributing to the cause of death.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  Competent medical evidence of a nexus between the 
veteran's cause of death and an incident of service has not 
been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A service department record reflects the veteran served from 
November 1941 to April 1942 with the PC and from September 
1945 to May 1946 with the Regular Philippine Army.  The 
service department noted no prisoner-of-war (POW) status. A 
report of physical examination dated in February 1946 
reflects the veteran's systems were clinically evaluated as 
normal.  A chest x-ray was noted as negative.  

A statement from a service comrade and physician, dated in 
August 1960, reflects that he treated the veteran at a 
medical aid station in March 1945 for complaints of backache 
or lumbar pain and painful urination.  He noted that his 
impression was that the veteran was suffering from probable 
kidney stones and he advised the veteran to report to an army 
hospital.  

A December 1976 statement from Veteran's Memorial Hospital 
reflects the veteran was hospitalized from November 1976 to 
December 1976 with a diagnosis of active pulmonary 
tuberculosis.

The veteran died in August 1990.  The death certificate 
indicates the immediate cause of death was cardiopulmonary 
arrest.  The antecedent cause of death was noted as multiple 
organ failure with an underlying cause of sepsis.  
Adenocarcinoma was noted as a significant condition 
contributing to death.  

The veteran did not have any service connected disabilities 
at the time of his death.  


Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Analysis

The appellant contends the veteran's death was caused by 
conditions related to his service.  However, following a 
thorough review of the evidence of record, the Board 
concludes that service connection for the cause of the 
veteran's death is not warranted.  The death certificate 
reflects an immediate cause of death of cardiopulmonary 
arrest due to multiple organ failure with an underlying cause 
of sepsis.  Adenocarcinoma was also noted as a significant 
condition contributing to the cause of the veteran's death.  
The record is silent for any evidence of treatment or 
diagnoses of related conditions during service, and the 
veteran's separation examination showed all systems were 
evaluated as normal.  The only evidence of in-service 
treatment is the August 1960 statement from a physician and 
comrade, which states that the veteran had probable kidney 
stones.  

Unfortunately, the appellant's claim is not supported by any 
medical evidence of record.  As stated by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999), 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reveal that the appellant possesses any medical 
expertise.  Thus, her lay assertions to the effect that the 
veteran's death was related to conditions incurred is service 
have no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of competent medical 
evidence of a nexus between the veteran's cause of death and 
an incident of service, the claim is not well grounded and 
must be denied.  There is likewise no competent evidence 
presented which would make plausible the veteran's 
hypothetical entitlement to a total rating during the last 
ten years of his life.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

